Citation Nr: 0509350	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a bone spur of the right ankle.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease with herniated nucleus 
pulposus at L5-S1.

3.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD) and a hiatal hernia.

4.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

5.  Entitlement to service connection for left ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The present issues were previously before the Board and were 
remanded in December 2003.  The requested action having been 
accomplished, the RO has returned the claims file to the 
Board.  

The issues of entitlement to an initial compensable 
evaluation for hearing loss of the right ear and service 
connection for left ear hearing loss are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected bone spur of the right 
ankle has been manifested by swelling, pain, and no more than 
moderate limitation of motion since February 2001.

2.  Since February 2001, the veteran's degenerative disc 
disease with herniated nucleus pulposus at L5-S1 results in 
no more than severe symptoms of intervertebral disc syndrome 
with recurring attacks with intermittent relief; the 
veteran's cervical spine disability does not result in 
incapacitating episodes having a total duration of at least 
six weeks, and there is no evidence of unfavorable ankylosis 
of the entire thoracolumbar spine.

3.  Since February 2001, the veteran's GERD is manifested by 
dysphagia; however, he is not in receipt of treatment for 
reflux and there is no regurgitation or evidence of anemia, 
melena or loss of weight.  There are no symptom combinations 
productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial or staged 
rating in excess of 10 percent for a bone spur of the right 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5003, 5271 (2004).

2.  The schedular criteria for an initial rating of 40 
percent, but no more than 40 percent, for degenerative disc 
disease with herniated nucleus pulposus at L5-S1 have been 
met, effective from February 1, 2001.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002), Diagnostic Codes 5290, 5293, 
8511 (2003), 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 
5243).

3.  The criteria for an initial compensable rating for GERD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.114, 
Diagnostic Code 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VA 
furnished VCAA notices to the veteran regarding the issues on 
appeal in April 2004, subsequent to the February 2001 rating 
decision.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2001 and subsequent rating decisions, 
the October 2002 Statement of the Case and subsequent 
Supplemental Statement of the Case, December 2003 Board 
remand, as well as the April 2004 letter from the RO, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate his claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the April 2004 
letter, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  VA also informed the veteran to send 
copies of any relevant evidence he had in his possession and 
that he could also get any relevant records himself and send 
them to VA.  Thus, the Board finds that VA's duty to notify 
has been fulfilled and any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  The veteran's 
service medical and VA outpatient treatment records have been 
obtained and he has been afforded VA examinations during the 
appeal period.  The veteran has not indicated that any 
additional pertinent evidence exists and there is no 
indication in the claims file to suggest that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran with the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

Laws and Regulations

The present appeal involves the veteran's claims that the 
severity of his service-connected right ankle disorder, 
degenerative disc disease with herniated nucleus pulposus at 
L5-S1, and GERD warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Right Ankle:  Normal ankle motion goes through a range of 20 
degrees dorsiflexion (moving the forefoot up) to 45 degrees 
plantar flexion (moving the forefoot down), for a total range 
of motion of 65 degrees.  38 C.F.R. § 4.71, Plate II (2004).  
The rating criteria do not provide a compensable rating for a 
mild or slight limitation of ankle motion.  38 C.F.R. § 4.31 
(2004).  A compensable (10 percent) evaluation requires a 
limitation of motion which approximates at least a moderate 
limitation.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 
(2004).  The veteran has been awarded benefits at this level, 
effective from February 2001.  The next higher rating must 
approximate a marked limitation of motion.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5271 (2004).  

The evidence of record reflects that the measurements of 
right ankle motion in the present case repeatedly show that 
the limitation is no more than moderate.  Specifically, an 
October 2000 report of separation examination reflects that 
the veteran had a recurrence of a bone spur which required 
scope and debridement.  The examiner noted that there was no 
decrease in range of motion and no decrease with fatigability 
upon exercise.  Similarly, a September 2002 report of VA fee 
basis examination reflects normal range of motion and no 
limitation due to pain, fatigue, weakness, lack of endurance, 
or incoordination.  Finally, the veteran underwent VA general 
medical examination in July 2004 which revealed swelling of 
the right ankle with dorsiflexion from zero to 15 degrees and 
plantar flexion from zero to 30 degrees, with pain starting 
at around 15 degrees dorsiflexion and 30 degrees plantar 
flexion.  Moreover, the impression of the examiner was 
chronic strain, right ankle, with limitation in function 
because of pain, mild to moderate.  In addition, the examiner 
noted that there was X-ray evidence of degenerative joint 
disease.  

Upon consideration of the foregoing, the Board finds that 
there are no limitations which approximate a marked level, 
even considering flare-ups of symptoms.  On this latter 
point, the Board has considered the July 2004 VA examiner's 
observation that repetitive motion caused an increase in pain 
which further decreased range of motion and that range of 
motion was limited by pain only, not by fatigue, weakness, or 
lack of endurance.  The fact that the veteran has some 
limitation of motion of the right ankle due to symptoms that 
include pain is not in dispute; his current rating of 10 
percent, in effect since February 2001, takes such pain into 
account.  The question here is one of degree.  Most of the 
examinations performed from 2000 to 2004 showed either normal 
or at most moderate limitation of ankle motion.  Aside from 
the fact that a 10 percent rating contemplates moderate 
limitation of motion, the latter examiner indicated that the 
veteran's pain occurred at the extremes of motion and no 
clinician has reported that the veteran's right ankle motion 
more nearly approximates a marked degree of limitation due to 
pain, weakness, fatigue, incoordination or flare-ups of any 
of these symptoms.  Thus, a rating in excess of 10 percent is 
not warranted at any point during the appeal period.

Low Back:  In February 2001, the RO granted service 
connection for degenerative disc disease with herniated 
nucleus pulposus at L5-S1 and assigned a 20 percent 
disability rating, effective from February 2001, under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral 
disc syndrome.  

The evidence of record reflects that, upon separation 
examination in October 2000, the examiner noted a history of 
degenerative disc disease and L5 S1 disc protrusion on the S1 
nerve, which occasionally causes difficulty with the 
veteran's left foot and radiculopathy down to the left toe.  
He reported no change in bowel or bladder.  On examination, 
the veteran's active and passive range of motion was forward 
flexion decreased to 88 degrees, backwards extension 
decreased to 20 degrees, lateral flexion decreased to 35 
degrees and rotation decreased to 30 degrees.  The examiner 
noted a positive leg raise to the left and some tenderness to 
the lower lumbar region with some spasm.  There was no 
deformity, erythema, edema, ecchymosis, or foot drop.  The 
diagnoses included degenerative disc disease with herniated 
nucleus pulposus in the L5 S1 with residual.  

Upon VA fee basis examination in September 2002, the veteran 
complained of daily intermittent low back pain and muscle 
spasm with episodes of sharp pain that radiates down the left 
leg.  Examination of the lumbar spine revealed tenderness, no 
radiation of pain on movement, no muscle spasm, and straight 
leg test was negative bilaterally.  There were no signs of 
radiculopathy.  Active range of motion was flexion to 95 
degrees, extension to 35 degrees, right and left lateral 
flexion to 40 degrees, and right and left rotation to 35 
degrees.  The examiner noted that the range of motion of the 
lumbar spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  There was no 
ankylosis of the lumbar spine.  There was no change in the 
established diagnosis of intervertebral disc syndrome of the 
lumbar spine involving L4-5 and S1.

A July 2004 report of VA examination reflects the veteran's 
complaints of flare-ups at least once or twice per month and 
lasting from a few hours to four days.  The veteran also 
reported some numbness in the back of his right leg.  He 
reported that long drives cause his back pain to be 
exacerbated and he had missed about four days of work during 
the previous year because of his back.  Upon examination, the 
veteran walked with a normal gait.  His forward flexion was 
from zero to 75 degrees, with pain starting at 70 degrees.  
Extension was from zero to 25 degrees, with pain at 20 
degrees.  Right and left lateral flexion was from zero to 25 
degrees with pain starting at 22 degrees.  Rotation was from 
zero to 25 degrees with pain from 20 degrees.  Repetitive 
motion caused increase in pain which resulted in mild 
limitation in range of motion but no increased weakness, 
fatigue, or lack of endurance.  Straight leg raising test was 
negative, bilaterally, and there was no objective evidence of 
any painful motion, spasm, or weakness, except point 
tenderness.  There was no evidence of any gross neuro 
deficit, ankylosis, or muscle spasm.  The impression was 
chronic lumbosacral strain, with limitation in function 
because of pain, mild, but moderate during flare-ups.  The 
examiner further noted X-ray evidence of degenerative joint 
disease.

In an addendum to the above examination report, the examiner 
noted that the veteran reported that flare-ups are brought on 
by working with pulling manhole covers and sleeping.

In a December 2004 letter, the veteran stated that his 
incapacitating episodes are generally short but can be 
frequent at times.  The veteran further stated that, although 
he has often had to do without medical care due to working in 
areas where such care was unavailable, he received enough 
treatment during service to know how to self-treat.  
Specifically, to rest, do his physical therapy, take some 
Motrin or muscle relaxers and apply heat as needed.  He also 
stated that he has had to purchase four mattresses during the 
past five years because he is unable to sleep comfortably due 
to his persistent back pain.

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, 
VA promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The criteria under Diagnostic Code 5293 in effect before 
September 23, 2002 provides that when intervertebral disc 
syndrome is moderate with recurring attacks, a 20 percent 
disability rating is assigned.  A 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted for persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

The criteria under Diagnostic Code 5293 in effect since 
September 23, 2002 provide for rating either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the "new" 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

These "new" criteria provide a 20 percent evaluation for 
intervertebral disc syndrome when there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (from 
September 23, 2002).

Furthermore, the regulations used to evaluate diseases and 
injuries of the spine, including intervertebral disc syndrome 
and degenerative arthritis of the spine, changed again 
effective September 26, 2003.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2003); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  The 
veteran has received notice of the changes made to the rating 
criteria for rating intervertebral disc syndrome under 67 
Fed. Reg. 54345-49 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)), and he has also received 
notice of the changes in the regulations used to evaluate 
diseases and injuries of the spine, effective from September 
26, 2003.  See 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243).  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 30 percent rating are: Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent rating is warranted for: 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

VA may also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), as 
added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Following a careful review of the evidence of record, the 
Board finds that the veteran's degenerative disc disease with 
herniated nucleus pulposus at L5-S1 most closely approximates 
the criteria for a 40 percent rating under both the former 
Diagnostic Code 5293 and as amended, to include the present 
Diagnostic Code 5243, for intervertebral disc syndrome.  In 
reaching this conclusion, the Board notes that the medical 
evidence reflects findings of positive leg raise to the left 
and spasm to the lower lumbar region in October 2000, no 
change in the established diagnosis of intervertebral disc 
syndrome of the lumbar spine involving L4-5 and S1 in 
September 2002, and July 2004 examination report noted that 
the veteran's functional loss was moderate during flare-ups.  
Moreover, all three examination reports include the veteran's 
complaints of radiating pain and spasm and objective findings 
of point tenderness in the lower lumbar region.  In addition, 
during the July 2004 examination as well as in his December 
letter, the veteran stated that his incapacitating episodes 
are generally short but can be frequent at times and that 
they occur at least once or twice per month and last from a 
few hours to four days.  

Based on the above evidence, the Board further finds that a 
40 percent rating is warranted during the entire period 
contemplated by this appeal; that is, from February 1, 2001.  
Fenderson. 

However, the Board further finds that an evaluation in excess 
of 40 percent is not warranted under the former or amended 
regulations used to evaluate diseases and injuries of the 
spine.  In making this determination, the Board notes that, 
an evaluation in excess of 40 percent under both the prior 
rating criteria as well as the criteria presently in effect, 
requires ankylosis; pronounced intervertebral disc syndrome 
manifested by symptoms compatible with sciatic neuropathy, 
absent ankle jerk, or other neurological findings with little 
intermittent relief; or a showing that the veteran's low back 
disability is productive of incapacitating episodes having a 
total duration of at least six weeks per year.  The medical 
evidence of record does not suggest that the veteran's 
degenerative disc disease with herniated nucleus pulposus at 
L5-S1is productive of such impairment.

In addition, although range of motion studies have shown that 
the veteran experiences pain at the extremes of motion, 
because the criteria specifically indicate that the range of 
motion findings are to be considered with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, it indicates that 
the DeLuca factors are now contemplated in the ratings 
assigned under the general rating formula, i.e., the 
veteran's low back disability cannot be considered to be 
analogous to ankylosis of the thoracolumbar spine.

Further, the VA examination reports specifically note that 
the veteran reported no change in bowel or bladder habit and 
there are no findings of neurological impairment.  As such, 
in the absence of any neurological impairment, a separate 
evaluation for neurological disability is not warranted.  

GERD and Hiatal Hernia:  By a July 2001 rating decision, 
service connection was granted for GERD and a schedular 
evaluation of zero percent disabling was assigned under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346, 
effective from February 2001.  

Under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7346, a rating of 10 percent requires two or more of the 
symptoms for the 30 percent evaluation of less severity.  For 
30 percent, there must be persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain, that is 
productive of considerable impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.

An October 2000 separation examination notes a history of 
throat problems which are felt to be related to 
gastroesophageal reflux disease.  Upon abdominal examination, 
there was no tenderness and normoactive bowel sounds.  The 
diagnosis was gastroesophageal reflux disease with residual.  
Similarly, the September 2002 VA examination report notes 
that the veteran's gastrointestinal condition causes no 
significant anemia or malnutrition.  

Upon VA examination in July 2004, the veteran complained of 
problems with dysphagia, especially with solids, at least two 
to three times per week.  The veteran reported that he had 
not choked, but he felt as if he had a constant pain in his 
throat.  The veteran reported no abdominal pain, pyrosis, 
hematemesis, or melena.  He stated that he experiences 
reflux, especially at night, but he has no regurgitation, 
nausea, vomiting, or weight loss.  It was noted that the 
veteran was not in receipt of treatment for his reflux.  
Abdominal examination was normal and there were no masses or 
hernias seen on gross examination.  There were normoactive 
bowel sounds, there was no evidence of hepatosplenomegaly, 
and he had no pain on palpation of the abdomen.  The veteran 
also had no signs of malnutrition or anemia.  The impression 
included gastroesophageal reflux disease with no signs of 
malnourishment or anemia on exam.  

Upon consideration of the foregoing, it is noted that the 
evidence of record shows that the veteran's only 
gastrointestinal symptom is problems with dysphagia, a 
compensable evaluation is not warranted.  The veteran has not 
complained of, nor has the objective evidence demonstrated, 
two or more of the symptoms required under Diagnostic Code  
7346.  Indeed, abdominal examination has been consistently 
normal and there have been no signs of malnutrition or 
anemia.  As there is no medical evidence of the 
symptomatology required for a higher evaluation, the Board 
finds that the current noncompensable evaluation for service-
connected GERD under Diagnostic Code 7346 is appropriate.  
38 C.F.R. § 4.7.

The GERD has not been shown to be manifested by compensable 
criteria during any portion of the appeal period.  
Accordingly, a "staged rating" is not in order and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Miscellaneous:  With respect to each issue addressed herein, 
the Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations; 
however, the record does not present such "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bone spur of the right ankle is not warranted.  Entitlement 
to an initial compensable rating for GERD is not warranted.  
To this extent, the appeal is denied. 

Entitlement to a 40 percent rating for the veteran's service-
connected degenerative disc disease with herniated nucleus 
pulposus at L5-S1 is warranted, effective from February 1, 
2001.  To this extent, the appeal is granted.


REMAND

In the February 2001 rating decision, the RO granted service 
connection for right ear hearing loss, finding that right ear 
hearing loss is directly related to military service.  
However, with respect to the left ear, the RO found that 
service connection was not warranted for left ear hearing 
loss because there was evidence of left ear hearing loss upon 
enlistment and no evidence of worsening of this pre-existing 
condition as a result of military service.  In a VA Form 21-
4138 received in November 2001 and accepted as a notice of 
disagreement, the veteran discussed his disagreement with 
certain issues set forth in the February 2001 rating decision 
by reference to the number used in the rating decision.  The 
February 2001 rating decision listed the issue of service 
connection for left ear hearing loss as number 12.  In the 
November 2001 notice of disagreement, the veteran referred to 
number 12.  The Board finds that this effectively 
communicated a desire to appeal the left ear hearing loss 
issue.  The fact that the veteran intended to appeal this 
issue is further supported by certain language in his 
subsequent substantive appeal which questioned why only one 
ear was being discussed in the statement of the case.  Since 
a notice of disagreement has been timely filed to initiate an 
appeal from the denial of service connection for left ear 
hearing loss, the Board finds that a remand is required so he 
can be provided with a statement of the case on the issue.  
See Manlincon v. West, 12 Vet. App. 238 (1999) (where a 
notice of disagreement is filed, but a statement of the case 
has not been issued, the Board must remand the claim to the 
RO to direct that a statement of the case be issued.).

With regard to the issue of a higher rating for the already 
service-connected right ear hearing loss, the manner of 
assigning ratings for hearing loss may be impacted by the 
RO's eventual determination on the service connection for 
left ear hearing loss issue.  The Board therefore believes 
that the issue of a higher rating for service-connected right 
ear hearing loss should be deferred at this time. 

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  With regard to the issue of service 
connection for left ear hearing loss, the 
RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
determining if additional review or 
development (such as further medical 
examination and opinion on aggravation) 
and issue a statement of the case.  

2.  If service connection for left ear 
hearing loss is granted, then the RO 
should review the record and determine 
the appropriate disability rating to be 
assigned for bilateral hearing loss and 
issue a supplemental statement of the 
case.  

After any necessary actions are completed, the case should be 
returned to the Board for appellate review.  The veteran and  
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_______________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


